Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Cheng et al (US Pub. No. 2012/0008937) teaches an optical communications apparatus comprising: 
receiving selection rate signal from OLT to provide two-modes operation in normal operation mode and reduced rate mode (see paragraph [0007]; “…receive a first rate selection signal from an OLT that indicates a reduced rate mode, and a component comprised within the receiver module, the component configured to transition from a normal operation mode to the reduced rate mode in response to the receiver module receiving the first rate selection signal,…”).
Johnson (US Pub. No. 2012/0307931) teaches multi-mode driver transmitting two types of signals (see paragraph [0035]; “…in embodiments such as the example of FIG. 3, one type of transmitter provides a higher range of power in output signals (e.g. greater output voltage swing) but has lower efficiency, and the other type of transmitter provides a lower range of power in output signals (e.g. smaller output voltage swing) but has higher efficiency… the higher power transmitter type is CML and the lower power transmitter type is VML. However, other types of transmitters can be used in other embodiments, such as LVDS (Low Voltage Differential Signaling), PECL (Positive/Pseudo Emitter Coupled Logic), LVPECL (Low Voltage Positive Emitter Coupled Logic), etc. …”).
However, none of the prior art cited alone or in combination provides the motivation to teach:
a control apparatus; 
an optical module matching apparatus, wherein the control apparatus is connected to a control end of the optical module matching apparatus; and one or more memories coupled to the control apparatus and storing programming instructions for execution by the control apparatus to:
output a first control signal to the control end, wherein the optical module matching apparatus enters a first working mode based on the first control signal, wherein an input end of the optical module matching apparatus connects to a first optical module and receives a first electrical signal output by the first optical module, wherein an output end of the optical module matching apparatus outputs a first serial signal; and 
output a second control signal to the control end, wherein the optical module matching apparatus enters a second working mode based on the second control signal, wherein the input end of the optical module matching apparatus connects to a second optical module and receives a second electrical signal output by the second optical module, wherein the output end of the optical module matching apparatus outputs a second serial signal, and wherein the first electrical signal and the second electrical signal have different level types.

Regarding claim 18, Cheng et al (US Pub. No. 2012/0008937) teaches an optical line termination (OLT) (see Fig. 1), wherein the OLT comprises an optical communications apparatus, wherein the optical communications apparatus comprises: 
receiving selection rate signal from OLT to provide two-modes operation in normal operation mode and reduced rate mode (see paragraph [0007]; “…receive a first rate selection signal from an OLT that indicates a reduced rate mode, and a component comprised within the receiver module, the component configured to transition from a normal operation mode to the reduced rate mode in response to the receiver module receiving the first rate selection signal,…”).
Johnson (US Pub. No. 2012/0307931) teaches multi-mode driver transmitting two types of signals (see paragraph [0035]; “…in embodiments such as the example of FIG. 3, one type of transmitter provides a higher range of power in output signals (e.g. greater output voltage swing) but has lower efficiency, and the other type of transmitter provides a lower range of power in output signals (e.g. smaller output voltage swing) but has higher efficiency… the higher power transmitter type is CML and the lower power transmitter type is VML. However, other types of transmitters can be used in other embodiments, such as LVDS (Low Voltage Differential Signaling), PECL (Positive/Pseudo Emitter Coupled Logic), LVPECL (Low Voltage Positive Emitter Coupled Logic), etc. …”).
However, none of the prior art cited alone or in combination provides the motivation to teach:
a control apparatus; 
an optical module matching apparatus, wherein the control apparatus is connected to a control end of the optical module matching apparatus; and 
one or more memories coupled to the control apparatus and storing programming instructions for execution by the control apparatus to: 
output a first control signal to the control end, wherein the optical module matching apparatus enters a first working mode based on the first control signal, wherein an input end of the optical module matching apparatus connects to a first optical module and receives a first electrical signal output by the first optical module, wherein an output end of the optical module matching apparatus outputs a first serial signal; and 
output a second control signal to the control end, wherein the optical module matching apparatus enters a second working mode based on the second control signal, wherein the input end of the optical module matching apparatus connects to a second optical module and receives a second electrical signal output by the second optical module, wherein the output end of the optical module matching apparatus outputs a second serial signal, and wherein the first electrical signal and the second electrical signal have different level types.

Regarding claim 19, Cheng et al (US Pub. No. 2012/0008937) teaches an optical communications apparatus comprising: 
receiving selection rate signal from OLT to provide two-modes operation in normal operation mode and reduced rate mode (see paragraph [0007]; “…receive a first rate selection signal from an OLT that indicates a reduced rate mode, and a component comprised within the receiver module, the component configured to transition from a normal operation mode to the reduced rate mode in response to the receiver module receiving the first rate selection signal,…”).
Johnson (US Pub. No. 2012/0307931) teaches multi-mode driver transmitting two types of signals (see paragraph [0035]; “…in embodiments such as the example of FIG. 3, one type of transmitter provides a higher range of power in output signals (e.g. greater output voltage swing) but has lower efficiency, and the other type of transmitter provides a lower range of power in output signals (e.g. smaller output voltage swing) but has higher efficiency… the higher power transmitter type is CML and the lower power transmitter type is VML. However, other types of transmitters can be used in other embodiments, such as LVDS (Low Voltage Differential Signaling), PECL (Positive/Pseudo Emitter Coupled Logic), LVPECL (Low Voltage Positive Emitter Coupled Logic), etc. …”).
However, none of the prior art cited alone or in combination provides the motivation to teach:
in response to receiving a first control signal output by a control apparatus: 
entering, by an optical module matching apparatus, a first working mode; 
receiving, by the optical module matching apparatus, a first electrical signal output by a first optical module; and 
outputting, by the optical module matching apparatus, a first serial signal; or 
in response to receiving a second control signal output by a control apparatus: 
entering, by the optical module matching apparatus, a second working mode; 
receiving, by the optical module matching apparatus, a second electrical signal output by a second optical module; and 
outputting, by the optical module matching apparatus, a second serial signal; and wherein the first electrical signal and the second electrical signal have different level types.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chyi et al (US Pub. No. 2018/0124481) is cited to show method for adjusting reception parameter of optical line terminal and optical line terminal.
Thirugnanam et al (US Pub. No. 2013/0300455) is cited to show multiple signal format output driver.
Sato (US Pub. No. 2011/0064417) teaches communication system comprising processor transmitting a control signal having different levels.
Effenberger et al (US Pub. No. 2009/0060507) is cited to show communication between different types of OLT and ONU.
Huang et al (US Pub. No. 2007/0171943) is cited to show method for upgrading network rate of passive optical network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637